DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 08/16/2022, are acknowledged. 

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 112(b), have been fully considered, however, are not persuasive. 
With respect to independent claims 1 and 20, the claims recite “movement of a finger of an operator as a first set of coordinate information”. It is unclear as to what is meant by “movement of a finger”, in that, a movement of a finger may be a finger dragged across an area or a finger moving to select a plurality of coordinates. The specification discloses in paragraph [0050] “the movement speed of the finger P may be calculated by detecting the movement time and distance of the coordinates”, however, if applicant intends “based on the movement of the finger” to be the calculation of the movement speed of a finger, the claim language does not recite language that under its broadest reasonable interpretation would convey this calculation. Although applicant has clarified what is meant by “movement of a finger” in their remarks, examiner suggests amending the claim to include language indicating that “movement of a finger” comprises both dragging and/or selecting a plurality of coordinates.
Applicant’s remarks regarding claim rejections under 35 USC 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 9-11, that the prior art of record does not teach determining measurement method information indicating a measurement method desired by the operator based on the received first set of coordinate information; setting a detection measurement algorithm based on the measurement target and the measurement method information; and detecting the measurement target based on the position and the detection measurement algorithm, generate a second set of coordinate information of the measurement target, and perform measurement for the detected measurement target using the second set of coordinate information. However, applicant has not provided a reasoning as to how the prior art of record fails to teach the limitations cited above. Regarding the newly added limitation of a second set of coordinate information, Roh teaches (Para [0104], “The ultrasound apparatus 1000 may further receive a second user input and switch from using the first measurement tool to using a second measurement tool based on the received second user input and the first user input.” Wherein the user input is a set of coordinates).
Therefore, the prior art of record is seen to teach the limitations of the claimed invention.

Claim Objections
Claims 20 and 22 is/are objected to because of the following informalities:
Claim 20 recites “generate a second set of corrdinate information of the mearurement target”, however, this should be rewritten to read “generate a second set of coordinate information of the measurement target”. 
Claim 22 recites “The acoustic wave meaturement apparatus”, “wherein the second set of coordinate imformation”, and “a coodinate information of a position of the measurement point”. However, these limitations should be rewritten to read “The acoustic wave measurement apparatus”, “wherein the second set of coordinate information”, and “a coordination information of a position of the measurement point”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 20, and 22, the claims recite “second set of coordinate information”. 
The specification does not support “second set of coordinate information”. 
	After review of the specification, the closest support for “second set of coordinate information” is found in paragraph [0048], wherein it is stated, “Then, the measurement method information receiving unit 36 receives the movement of the finger P of the operator on the ultrasound image lb displayed on the image display unit 14 as coordinate information, and determines a measurement method desired by the operator based on the received coordinate information”. Wherein the specification merely states a processor is capable of receiving a set of coordinate information from a user. The claims previously recited “plurality of pieces of coordinate information”, wherein on of ordinary skill would have broadly interpreted the limitation to mean a plurality of coordinates of which a users finger touches, wherein the plurality is a single set of coordinate information. However, the claim is more specific, in that, it refers to different sets of coordinates. This greatly differs from the broad recitation of the previous limitation and is not found to be supported by applicant specification, wherein the coordinates are not disclosed to be separated into various sets. 
For the applicant to sufficiently show possession of an invention, they must present sufficient detail of their claimed limitations within their specification and/or drawings so as a person skilled in the art would recognize that the inventor had possession of the claimed invention. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. 
	The drawings do not remedy this, in that, they do not provide clear detail pertaining to “second set of coordinate information”. Therefore, independent claim 1, 20, and 22 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 20 and those dependent therefrom is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation of “movement of a finger of an operator as a first set of coordinate information”. It is unclear as to what is meant by “movement of a finger”, in that, a movement of a finger may be a finger dragged across an area or a finger moving to select a plurality of coordinates. The specification discloses in paragraph [0050] “the movement speed of the finger P may be calculated by detecting the movement time and distance of the coordinates”, however, if applicant intends “based on the movement of the finger” to be the calculation of the movement speed of a finger, the claim language does not recite language that under its broadest reasonable interpretation would convey this calculation. 
Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US 2015/0265247), in view of Otake (JP 6055565).

	
With respect to claim 1, Roh teaches in at least Figs. 13 and 18 an acoustic wave measurement apparatus, comprising: an image display (2, 1100) that displays an acoustic wave image (Para [0021], “a display unit that displays an ultrasound image on a screen”); 
a processor configured to:
receive designation of a measurement target (Para [0056], “Referring to FIG. 1A, a user sets a region of interest on an ultrasound image and measures information of interest corresponding to the region of interest so as to acquire information on an object from the ultrasound image”; (Claim 29, “The ultrasound apparatus of claim 17, wherein the control unit determines a shape of a first region of interest corresponding to the first user input and determines first information of interest, determines a region of interest based on the determined shape of the first region of interest, measures the first information of interest on the determined region of interest, and acquires the measurement information.” Wherein the measurement target is a region of interest determined based on a user input, therefore, a designation for a measurement target is received ; (Para [0248], “the control unit 1300 may generally control the display unit 1100 and the user input unit 1200.” Wherein the control unit is seen as receiving a designation of the measurement target from the oval measurement interface 3 based on a user input, and wherein the control unit 1300 is seen as the measurement target designation receiving unit); 
receive designation of a position of a measurement target on the acoustic wave image displayed on the image display unit (Para [0072], “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit);
receive input of movement of a finger of an operator as a first set of coordinate information (Para [0189], “The input tool may include a trackball, a mouse, a finger or the like, but is not limited thereto”; (Para [0146], “When a user input of dragging across a plurality of consecutive coordinates is received, a method of generating an open curve by connecting the selected coordinates which is previously set and corresponds to the user input of dragging may be implemented”; (Para [0229], “Referring to FIG. 15A, the ultrasound apparatus 1000 may receive a user input of clicking a first coordinate 1514, drag into a second coordinate 1516.” Wherein the user input tool for receiving input is taught to be from the movement of a finger);
determine measurement method information indicating a measurement method desired by the operator based on the received first set of coordinate information (Para [0121], “The ultrasound apparatus 1000 may select a method of measuring information of interest corresponding to the determined measurement tool from the memory. The ultrasound apparatus may measure information of interest from the region of interest on the ultrasound image, determined in operation S340 based on the selected method of measuring information of interest.” Wherein the control unit 1300 is seen as the measurement method information receiving unit that receives measurement method information from the memory 400 based on the selected region of interest); 
detect the measurement target based on the position (Para [0072], “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position”; (Para [0094], “The relationship between the plurality of lines may refer to information on relative positions of coordinates which the coordinates need to satisfy so as to generate a shape of a region of interest expected according to a measurement tool. In addition, the relationship between the plurality of lines may include at least one of the number of intersection points between the plurality of lines, a position of an intersection point, and an intersection angle.” Wherein the measurement target is determined based on coordinate positions within the ultrasound image(s)) 
and performs measurement for the detected measurement target and the measurement method information (Para [0081], “In some exemplary embodiments, the measurement tool may include a tool for measuring a length of a line segment of interest, a tool for measuring a slope of a line segment of interest, a tool for measuring an angle at an intersection point of interest, a tool for measuring a circumference of a region of interest, a tool for measuring a feature value of a graph associated with a region of interest, a tool for measuring an integral value of a graph associated with a region of interest, a tool for measuring a slope of a graph associated with a region of interest, and a tool for measuring a time interval on a graph, but is limited thereto”; (Para [0091], “The ultrasound apparatus 1000 according to the exemplary embodiment may not only compare a type and sequence of a user input with preset user input pattern information, but consider the plurality of selected coordinates to determine a measurement tool”; (Para [0249], “The control unit 1300 may determine a measurement tool corresponding to a user input based on a type of the user input.” Wherein a measurement is performed on the region of interest with a measurement tool determined based on user input of a plurality of coordinates, and wherein the measurement performed is based on the type of user input (equivalent to the measurement method information), wherein as shown in paragraph [0081]); and 
using a second set of coordinate information to perform a measurement of a detected measurement target (Para [0104], “The ultrasound apparatus 1000 may further receive a second user input and switch from using the first measurement tool to using a second measurement tool based on the received second user input and the first user input.” Wherein the user input is a set of coordinates)
However, Roh does not teach set a detection measurement algorithm based on the measurement target and the measurement method information and the detection measurement algorithm and perform measurement for the detected measurement target.  
In the similar field of ultrasound diagnostic apparatuses, Otake teaches set a detection measurement algorithm based on the measurement target and the measurement method information (Para [0017], “Further, the measurement unit configured as described above performs measurement according to the type of the cross section related to the measurement target portion.”) 
However, in a preferred embodiment of Otake it teaches (Para [0017], “the setting unit executes the trace processing using an algorithm selected according to the type of the cross section and the measurement target portion”; (Para [0062], “in the full-automatic setting, the tracking point setting unit 44 executes a tracing process for setting a plurality of tracking points using an algorithm selected according to the type of the section of the heart.” Wherein the system of Otake sets a measurement algorithm in response to a detection of type of selected region and measurement method information of a traced contour or cross section)
perform measurement for the detected measurement target (Para [0005], “In measurement of a heart by ultrasonic waves, a number of procedures such as selection of a type of measurement (analysis), selection of a measurement section, selection of a measurement site, and contour setting of a measurement site are required” Wherein the target for measurement is selected for measurement analysis as cited in the paragraphs above; (Para [0015], “the ultrasonic diagnostic apparatus further includes a selection unit for selecting a plurality of frames to be measured from a plurality of frames constituting the moving image based on preset data specifying a measurement range in the time axis direction” Wherein the selection unit 30 is seen as the measurement target designation receiving unit; (Para [0011], “the measurement unit configured as described above performs measurement according to the type of the cross section related to the measurement target portion” wherein the measurement unit 46 is seen as the measurement method information receiving unit; Wherein the tracking point setting unit 44 is seen as the detection measurement algorithm setting unit, and wherein the algorithm is seen as been set based on the measurement target designation and the measurement method as received from the measurement unit 46 and the selection unit 30).
It would have been obvious to modify the system of Roh with the setting of a measurement algorithm in response to a detection of a type of selected region and measurement method information of a traced contour or cross section, thereby, automating the determination by a processor of the measurement type desired by a user for a selected region type as taught by Otake because Roh teaches that within the art, physicians/operators utilize various modes of ultrasound depending on the imaging target of interest and Otake teaches a plurality of measuring items and calculating items necessary to perform measurement and/or calculations for an imaging target of interest in response to a type of selected region and measurement method information of a traced contour or cross section. One would have been motivated to automate the selection of a measurement method by a processor, because Roh teaches the comparison of user input coordinate patterns with prestored input pattern information for the correct selection of a measurement tool and probe guidance through algorithms stored within the memory 400 and Otake teaches the automation of this selection of a measurement tool through various algorithms selected in response to the user input. One of ordinary skill in the art would have expected that the automation of a measurement for a selected region of interest through the determination of an algorithm for the measurement of the selected region type would reduce the burden of performing complicated operations related to measurement as taught by Otake (Para [0005], “Conventionally, it has been common to rely on manipulation from a user, such as a physician or an inspection technician, of all or most of these numerous procedures. To leave a user to perform complicated operations related to measurement increases the burden on the user, and also there is a concern that reproducibility of measurement based on variations in determination according to the skill and experience value of the user and decrease in objective performance may be reduced.”)	
	 
With respect to claim 2, Roh teaches in at least Figs. 13 and 18 the acoustic wave measurement apparatus according to claim 1, wherein reception of designation of the position (Para [0072], “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit) and reception of the measurement method information (Para [0059], “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment may measure information of interest which the user desires to be measured based on the selected coordinates.” Wherein the control unit 1300 controls the user interface, thus, control unit 1300 is seen as the measurement information receiving unit) are separate (Wherein the designation of a position is received by the user, and wherein the reception of the measurement method is from the control unit 1300, thus, this is seen as different instances of reception.

With respect to claim 3, Roh teaches in at least Figs. 13 and 18. the acoustic wave measurement apparatus according to claim 1, wherein reception of designation of the position (Para [0072], “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit) and reception of the measurement method information (Para [0059], “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment may measure information of interest which the user desires to be measured based on the selected coordinates.” Wherein the control unit 1300 controls the user interface, thus, control unit 1300 is seen as the measurement information receiving unit) are integrated (Wherein although the reception of the position designation is separate from the reception of the measurement method information, since the measurement method information is based on the user selection of a measurement position, both are seen as being integrated)

With respect to claims 4-6, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claims 1, 2, and 3, wherein the processor is configured to determine a position of a detection range (Col. 14, lines 38-41, “In operation S650, the ultrasound apparatus 1000 may determine one measurement tool from among at least one measurement tool candidate, based on information on intersection points between the plurality of displayed lines.”) in which the detection is performed based on the position (Para [0148], “the relationship of the plurality between lines which is set to correspond to a measurement tool for measuring an angle may be a relationship where one intersection point exists between two line segments, and an angle formed by the two line segments is equal to or smaller than a preset angle. For example, the relationship between the plurality of lines which is set to correspond to a measurement tool for measuring an oval may be a relationship where one intersection point exists between two line segments, and an angle formed by the two line segments is equal to or greater than a preset angle” Wherein the determination of intersection points between two line segments being equal or greater than a preset angle is seen as determining the position of a detection range)

With respect to claims 7-9, Roh teaches in at least Fig. 2, the acoustic wave measurement apparatus according to claims 1-3, wherein the processor is configured to determine a measurement position where the measurement is performed based on the position (Para [0072], “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit; (Para [0089], “each of specific measurement tools may have a predetermined shape for a region of interest, corresponding to the measurement tool. Therefore, a predetermined shape of a region of interest may be generated corresponding to a measurement tool based on a coordinate selected by a user input such that a specific measurement tool is selected. Therefore, a selected coordinate may also be a condition for determining a measurement tool, in addition to a type and sequence of a user input.” Wherein the control unit 1300 is seen as the measurement unit that receives the corresponding measurement tool from memory 400, based on the coordinates corresponding to the selected position)

With respect to claims 10-12, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claims 1, 2, and 3, wherein, in a case where there is only one measurement method capable of measuring the measurement target, and the processor is configured to neglect the measurement method information and set the detection measurement algorithm based on the measurement method capable of measuring the measurement target (Para [0103], “For example, the ultrasound apparatus 1000 may receive a user input of cancelling the previous user input of selecting the coordinate on the ultrasound image. A user input pattern for cancelling a previous user input of selecting a coordinate on the ultrasound image may be previously set in the ultrasound apparatus 1000”; (Para [0104], “The ultrasound apparatus 1000 may further receive a second user input and switch from using the first measurement tool to using a second measurement tool based on the received second user input and the first user input. In this case, the ultrasound apparatus 1000 may receive a user input of cancelling the previous user input of selecting the coordinate on the ultrasound image. When the user input of cancelling the previous user input of selecting the coordinate on the ultrasound image is received, the ultrasound apparatus 1000 may cancel the second user input that is a most recently received input. In addition, the ultrasound apparatus 1000 may cancel the determination of the second measurement tool and switch from using the second measurement tool to using the first measurement tool.” Wherein the cancellation of a first measurement tool based on a second or third user input is seen as neglecting the measurement method information and setting a detection algorithm based on a method capable of measuring the measurement target)

With respect to claims 13-14, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 1, wherein the processor is further configured to:
in a case where there is only one measurement method capable of measuring the measurement target, provide notification of information indicating the measurement method capable of measuring the measurement target (Para [0196], “In operation S1150, the ultrasound apparatus may display an image showing the determined measurement tool on the screen of the ultrasound apparatus 1000.” Wherein the displaying of the measurement tool is seen as a notification of information indicating the measurement method capable of measuring the measurement target)

With respect to claim 16, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 1,
However, Roh does not teach set conditions, under which the detection for the measurement target is performed, based on at least one of the position or the measurement target (Para [0088], “the ultrasound apparatus 1000 may determine a measurement tool for measuring a ratio of velocities corresponding to the selected coordinates on the object”; (Para [0189], “a selected coordinate may also be a condition for determining a measurement tool, in addition to a type and sequence of a user input”; (Para [0091], “That is, a condition which a selected coordinate is required to satisfy may be further set corresponding to a measurement tool in the ultrasound apparatus 1000, in addition to the preset user input pattern information”; (Para [0096], “The ultrasound apparatus may determine whether the plurality of generated lines satisfy an intersection-point condition of the at least one selected measurement tool candidate. When there is an intersection-point condition which the plurality of generated lines satisfy among intersection-point conditions of the at least one measurement tool candidate, the ultrasound apparatus 1000 may determine a measurement tool that satisfies the intersection-point condition as a measurement tool”; (Para [0172], “The measurement tool for measuring the closed curve may further include a condition where a distance between both endpoints of the open curve is equal to or smaller than a predetermined distance, in addition to the preset input pattern”; (Para [0183], “A condition that there are two intersection points between the closed curve and the line segment generated by the two click inputs may be previously set corresponding to the measurement tool for measuring a volume.” Wherein the control unit 44 is seen as the detection condition setting unit) 
wherein the processor is configured to perform detection based on the conditions that are set (Wherein the control unit 44 is performing detection based on the conditions set by control unit 44 and the preset user inputs within memory 400, and wherein the control unit 44 is a processor)

With respect to claim 17, Roh teach in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 16, wherein the processor is configured to set at least one of a shape of a detection range, a size of the detection range, a detection accuracy, or a detection order as conditions for performing the detection (Para [0088], “the ultrasound apparatus 1000 may determine a measurement tool for measuring a ratio of velocities corresponding to the selected coordinates on the object”; (Col. 8, lines 4-6, “a selected coordinate may also be a condition for determining a measurement tool, in addition to a type and sequence of a user input”; (Para [0091], “That is, a condition which a selected coordinate is required to satisfy may be further set corresponding to a measurement tool in the ultrasound apparatus 1000, in addition to the preset user input pattern information”; (Para [0096], “The ultrasound apparatus may determine whether the plurality of generated lines satisfy an intersection-point condition of the at least one selected measurement tool candidate. When there is an intersection-point condition which the plurality of generated lines satisfy among intersection-point conditions of the at least one measurement tool candidate, the ultrasound apparatus 1000 may determine a measurement tool that satisfies the intersection-point condition as a measurement tool”; (Para [0172], “The measurement tool for measuring the closed curve may further include a condition where a distance between both endpoints of the open curve is equal to or smaller than a predetermined distance, in addition to the preset input pattern”; (Para [0183], “A condition that there are two intersection points between the closed curve and the line segment generated by the two click inputs may be previously set corresponding to the measurement tool for measuring a volume.” Wherein the control unit 44 is seen as the detection condition setting unit, and wherein the control unit 44 is seen to set conditions for a shape or angle of a detection range). 

With respect to claim 18, Roh teach in at least Figs. 13 and 18, The acoustic wave measurement apparatus according to claim 1, wherein the acoustic wave image is an ultrasound image (Abstract, “Provided is a method of measuring an ultrasound image in an ultrasound apparatus.”)

With respect to claim 20, Roh teaches in at least Figs. 13 and 18 an acoustic wave measurement apparatus, comprising: an image display (2, 1100) that displays an acoustic wave image (Para [0021], “a display unit that displays an ultrasound image on a screen”); 
a processor configured to:
receive designation of a measurement target (Para [0056], “Referring to FIG. 1A, a user sets a region of interest on an ultrasound image and measures information of interest corresponding to the region of interest so as to acquire information on an object from the ultrasound image”; (Claim 29, “The ultrasound apparatus of claim 17, wherein the control unit determines a shape of a first region of interest corresponding to the first user input and determines first information of interest, determines a region of interest based on the determined shape of the first region of interest, measures the first information of interest on the determined region of interest, and acquires the measurement information.” Wherein the measurement target is a region of interest determined based on a user input, therefore, a designation for a measurement target is received ; (Para [0248], “the control unit 1300 may generally control the display unit 1100 and the user input unit 1200.” Wherein the control unit is seen as receiving a designation of the measurement target from the oval measurement interface 3 based on a user input, and wherein the control unit 1300 is seen as the measurement target designation receiving unit); 
receive designation of a position of a measurement target on the acoustic wave image displayed on the image display unit (Para [0072], “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit);
receive input of movement of a finger of an operator as a plurality of pieces of coordinate information (Para [0189], “The input tool may include a trackball, a mouse, a finger or the like, but is not limited thereto”; (Para [0146], “When a user input of dragging across a plurality of consecutive coordinates is received, a method of generating an open curve by connecting the selected coordinates which is previously set and corresponds to the user input of dragging may be implemented”; (Para [0229], “Referring to FIG. 15A, the ultrasound apparatus 1000 may receive a user input of clicking a first coordinate 1514, drag into a second coordinate 1516.” Wherein the user input tool for receiving input is taught to be from the movement of a finger);
receive measurement method information indicating a measurement method desired by the operator based on the plurality of pieces of received coordinate information (Para [0121], “The ultrasound apparatus 1000 may select a method of measuring information of interest corresponding to the determined measurement tool from the memory. The ultrasound apparatus may measure information of interest from the region of interest on the ultrasound image, determined in operation S340 based on the selected method of measuring information of interest.” Wherein the control unit 1300 is seen as the measurement method information receiving unit that receives measurement method information from the memory 400 based on the selected region of interest); 
detect the measurement target based on the position (Para [0072], “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position”; (Para [0094], “The relationship between the plurality of lines may refer to information on relative positions of coordinates which the coordinates need to satisfy so as to generate a shape of a region of interest expected according to a measurement tool. In addition, the relationship between the plurality of lines may include at least one of the number of intersection points between the plurality of lines, a position of an intersection point, and an intersection angle.” Wherein the measurement target is determined based on coordinate positions within the ultrasound image(s)) 
and performs measurement for the detected measurement target and the measurement method information (Para [0081], “In some exemplary embodiments, the measurement tool may include a tool for measuring a length of a line segment of interest, a tool for measuring a slope of a line segment of interest, a tool for measuring an angle at an intersection point of interest, a tool for measuring a circumference of a region of interest, a tool for measuring a feature value of a graph associated with a region of interest, a tool for measuring an integral value of a graph associated with a region of interest, a tool for measuring a slope of a graph associated with a region of interest, and a tool for measuring a time interval on a graph, but is limited thereto”; (Para [0091], “The ultrasound apparatus 1000 according to the exemplary embodiment may not only compare a type and sequence of a user input with preset user input pattern information, but consider the plurality of selected coordinates to determine a measurement tool”; (Para [0249], “The control unit 1300 may determine a measurement tool corresponding to a user input based on a type of the user input.” Wherein a measurement is performed on the region of interest with a measurement tool determined based on user input of a plurality of coordinates, and wherein the measurement performed is based on the type of user input (equivalent to the measurement method information), wherein as shown in paragraph [0081]), 
the measurement method information being determined based on the movement of the finger of the operator (Para [0146], “When a user input of dragging across a plurality of consecutive coordinates is received, a method of generating an open curve by connecting the selected coordinates which is previously set and corresponds to the user input of dragging may be implemented”; (Para [0170], “The ultrasound apparatus 1000 may receive inputs of clicking a first coordinate 910, dragging from the first coordinate to a plurality of second coordinates along the boundaries of the tumor, and clicking a third coordinate 914 at a point at which dragging is terminated”; (Para [0189], “The input tool may include a trackball, a mouse, a finger or the like, but is not limited thereto.” Wherein the user input tool for receiving input is taught to be from the movement of a finger)
using a second set of coordinate information to perform a measurement of a detected measurement target (Para [0104], “The ultrasound apparatus 1000 may further receive a second user input and switch from using the first measurement tool to using a second measurement tool based on the received second user input and the first user input.” Wherein the user input is a set of coordinates)
However, Roh does not teach set a detection measurement algorithm based on the measurement target and the measurement method information and the detection measurement algorithm and perform measurement for the detected measurement target.  
In the similar field of ultrasound diagnostic apparatuses, Otake teaches set a detection measurement algorithm based on the measurement target and the measurement method information (Para [0017], “Further, the measurement unit configured as described above performs measurement according to the type of the cross section related to the measurement target portion.”) 
However, in a preferred embodiment of Otake it teaches (Para [0017], “the setting unit executes the trace processing using an algorithm selected according to the type of the cross section and the measurement target portion”; (Para [0062], “in the full-automatic setting, the tracking point setting unit 44 executes a tracing process for setting a plurality of tracking points using an algorithm selected according to the type of the section of the heart.” Wherein the system of Otake sets a measurement algorithm in response to a detection of type of selected region and measurement method information of a traced contour or cross section)
perform measurement for the detected measurement target (Para [0005], “In measurement of a heart by ultrasonic waves, a number of procedures such as selection of a type of measurement (analysis), selection of a measurement section, selection of a measurement site, and contour setting of a measurement site are required” Wherein the target for measurement is selected for measurement analysis as cited in the paragraphs above; (Para [0015], “the ultrasonic diagnostic apparatus further includes a selection unit for selecting a plurality of frames to be measured from a plurality of frames constituting the moving image based on preset data specifying a measurement range in the time axis direction” Wherein the selection unit 30 is seen as the measurement target designation receiving unit; (Para [0011], “the measurement unit configured as described above performs measurement according to the type of the cross section related to the measurement target portion” wherein the measurement unit 46 is seen as the measurement method information receiving unit; Wherein the tracking point setting unit 44 is seen as the detection measurement algorithm setting unit, and wherein the algorithm is seen as been set based on the measurement target designation and the measurement method as received from the measurement unit 46 and the selection unit 30).
It would have been obvious to modify the system of Roh with the setting of a measurement algorithm in response to a detection of a type of selected region and measurement method information of a traced contour or cross section, thereby, automating the determination by a processor of the measurement type desired by a user for a selected region type as taught by Otake because Roh teaches that within the art, physicians/operators utilize various modes of ultrasound depending on the imaging target of interest and Otake teaches a plurality of measuring items and calculating items necessary to perform measurement and/or calculations for an imaging target of interest in response to a type of selected region and measurement method information of a traced contour or cross section. One would have been motivated to automate the selection of a measurement method by a processor, because Roh teaches the comparison of user input coordinate patterns with prestored input pattern information for the correct selection of a measurement tool and probe guidance through algorithms stored within the memory 400 and Otake teaches the automation of this selection of a measurement tool through various algorithms selected in response to the user input. One of ordinary skill in the art would have expected that the automation of a measurement for a selected region of interest through the determination of an algorithm for the measurement of the selected region type would reduce the burden of performing complicated operations related to measurement as taught by Otake (Para [0005], “Conventionally, it has been common to rely on manipulation from a user, such as a physician or an inspection technician, of all or most of these numerous procedures. To leave a user to perform complicated operations related to measurement increases the burden on the user, and also there is a concern that reproducibility of measurement based on variations in determination according to the skill and experience value of the user and decrease in objective performance may be reduced.”)

With respect to claim 21, Roh teaches the acoustic wave measurement apparatus according to claim 1, wherein the processor is configured to determine the measurement method by determining plurality of pieces of coordinate information into at least a point, a straight line, a closed loop, and a curve (Para [0059], “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment may measure information of interest which the user desires to be measured based on the selected coordinates.” Wherein the control unit 1300 controls the user interface, and wherein the selected coordinates are at least a point; (Abstract, “displaying an ultrasound image on a screen; receiving a first user input of selecting at least one coordinate on the ultrasound image; determining a first measurement tool corresponding to the first user input based on a type of the first user input; and acquiring measurement information on the ultrasound image by using the determined first measurement tool.” Wherein the measurement tool is determined based on the user input corresponding to at least one coordinate selected on the displayed ultrasound image)

With respect to claim 22, Roh teaches the acoustic wave measurement apparatus according to claim 1, wherein the second set of coordinate information is a coordinate information of a detection range for detecting the measurement target or a coordinate information of a position of the measurement point (Para [0104], “The ultrasound apparatus 1000 may further receive a second user input and switch from using the first measurement tool to using a second measurement tool based on the received second user input and the first user input”; (Para [0081], “, the measurement tool may include a tool for measuring a length of a line segment of interest, a tool for measuring a slope of a line segment of interest, a tool for measuring an angle at an intersection point of interest, a tool for measuring a circumference of a region of interest, a tool for measuring a feature value of a graph associated with a region of interest, a tool for measuring an integral value of a graph associated with a region of interest, a tool for measuring a slope of a graph associated with a region of interest, and a tool for measuring a time interval on a graph, but is limited thereto.”)

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roh (US 2015/0265247), in view of Otake (JP 6055565), and further in view of Oonuki (US 6454712).
	

With respect to claims 15, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 1. 
However, the modified system of Roh in view of Otake, does not teach wherein the processor is further configured to:
 give a warning in a case where a detection measurement algorithm based on the measurement method information is not able to be set.
In the field of diagnostic ultrasound imaging, Oonuki teaches wherein the processor is further configured to:
 give a warning in a case where a detection measurement algorithm based on the measurement method information is not able to be set (Col. 9, lines 50-56, “When the measuring value is deviated from the appropriate range, the measurement managing processor 8 allows the measured value to be message-displayed, together with its appropriate range, on the pop-up window shown in FIGS. 11 and 12 and, in order to resume the measuring operation on the measured item involved, starts an application program automatically (S15).” Wherein the pop-up windows shown in Figs. 11 and 12 are warnings in the case where a measurement method is not able to be determined from the ultrasound image, and wherein the control unit 44 is in control of the display, thus, it is seen as the warning notification unit)
It would have been obvious to modify the system of Roh in view of Otake with the measuring of a region of interest with a measuring tool determined through user input as taught by Roh to include displayed windows including warning messages when a measuring value is seen to deviate from an appropriate range as taught by Oonuki because Roh teaches that within the art, physicians/operators utilize various modes of ultrasound depending on the imaging target of interest and Oonuki teaches a plurality of measuring items and calculating items necessary to perform measurement and/or calculations for an imaging target of interest. One would have been motivated to warn a user when a measurement value has deviated from the norm, because Roh teaches the comparison of user input coordinate patterns with prestored input pattern information for the correct selection of a measurement tool and probe guidance.  One of ordinary skill in the art would have expected that more accurately measuring an imaging target of interest as taught by Oonuki would allow the user of Roh to measure various imaging targets of interest with a greater degree of accuracy as taught by Oonuki thereby decreasing instances of misdiagnosis.
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roh (US 2015/0265247), in view of Otake (JP 6055565), as seen in claims 1-18 and 20, and further in view of Irisawa (US 2017/0112386).
	

With respect to claim 19, Roh teaches in at least Figs. 13 and 18, The acoustic wave measurement apparatus according to claim 1.
However, Roh does not teach wherein the acoustic wave image is a photoacoustic wave image.
In the similar field of photoacoustic image generation apparatuses and inserts, Irisawa teaches wherein the acoustic wave image is a photoacoustic wave image (Para [0040], “embodiments of the present invention will be described in detail with reference to the diagrams. FIG. 1 shows a photoacoustic image generation apparatus according to a first embodiment of the present invention. A photoacoustic image generation apparatus (photoacoustic image diagnostic apparatus) 10.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Roh with the simple substitution of a known technique (ultrasound imaging) with photoacoustic imaging performed through a catheter as taught by Irisawa   to obtain the predictable result of obtaining information pertaining the tissue composition and functionality not dependent on the mechanical or elastic properties of the tissue, but rather the tissue’s optical properties. Therefore, providing for higher specificity than conventional ultrasound imaging, and wherein, photoacoustic imaging offers the ability to detect hemoglobin, lipids, and water, as well as visualizing anatomical structures. 
The motivation being that the higher specificity of photoacoustic imaging would allow for increased accuracy in the determination of a tissue type within a selected region of interest and a broader selection of observable regions within a subject.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793        

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793